FIREMEN'S PENSION FUND BOARD OF TRUSTEES — POLITICAL SUBDIVISION The Anadarko Firemen's Pension Fund is not a separate political entity. The board of trustees administering the Fund is, however, a political entity established by Oklahoma Statutes, and therefore a political subdivision of the State.  The Attorney General has considered your request for an official opinion in your letter of June 2, 1976, wherein you ask: "Whether the Anadarko Firemen's Pension Fund is a separate political subdivision according to the Oklahoma State Statutes." With respect to the Fund itself, it is generally recognized that a fund is not a political entity. Regarding the administering board, however, 11 O.S. 362 [11-362] and 11 O.S. 363 [11-363] (1971) provide: "11 O.S. 361 [11-361]. Board of trustees of fund. — The mayor or the president of the board of trustees, the clerk and the treasurer of every incorporated city or town in the State of Oklahoma are, in addition to the duties now required of them, hereby created and constituted, together with two members from the fire department of such city or town; a board of trustees of 'The Firemen's Relief and Pension Fund' of the fire department of each such incorporated city or town, and shall provide for the disbursement of such relief and pension fund, and shall designate the beneficiaries thereof, as hereinafter directed, which board shall be known as 'The Board of Trustees of the Firemen's Relief and Pension Fund,' and upon the taking effect of this act, the fire department of each such incorporated city or town shall elect, by ballot, two members of such fire department, one of whom shall serve for the term of one year, and one for the term of four years, and thereafter such fire department shall, every two years, elect by ballot one of its members to serve for the term of four years upon said board of trustees; provided, this chapter shall not apply to any city or town where no regularly organized fire department is maintained, nor to any city or town where the fire department has fire fighting apparatus of less than $1,000.00 value.  "11 O.S. 362 [11-362]. Organization of board — Officers — Annual report of secretary. — The mayor or the president of the board of trustees, as the case may be, shall be chairman, the city or town clerk shall be ex-officio secretary and the city or town treasurer shall be ex-officio treasurer of said board. The secretary shall report annually at the time of making his annual report as the city or town clerk, the condition of the firemen's relief and pension fund, and the receipts and disbursements on account of the same, with a full and complete list of the beneficiaries of said funds and the amount paid them." Clearly, the board of trustees administering the firemen's pension fund is a separate political entity under the Oklahoma Statutes.  It is, therefore, the opinion of the Attorney General that the Anadarko Firemen's Pension Fund is not a separate political entity. The board of trustees administering the Fund is, however, a political entity established by Oklahoma Statutes, and therefore a political subdivision of the State.  (WM. DON KISER) (ksg)